Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicants amendments filed 04/02/2021 have been fully considered, however, the amendment has not been entered, as the amendments change the scope of the claims and therefore raises new issues that would require further consideration, with respect to amendments requiring a hardness of the weld is higher than that of “a weld before being applied with the adhesive and carbon-supplying agent by 20 to 800 in terms of Vickers hardness” in claim 10.

The amendment, regarding, “a hardness of the weld is higher than that of a weld before being applied with the adhesive and the carbon-supplying agent” recited in claim 10 raises the issue of new matter. Specifically, while there is disclosure that a hardness of the weld is higher than that of the steel sheets before being applied with the adhesive and the carbon-supplying agent by 20 or more in terms of Vickers hardness at paragraph [0011] of the Specification and a hardness of the welds hardening to a Vickers hardness of 20 or more at paragraphs [0040] and [0042] of the Specification, there is no support to recite, “a hardness of the weld is higher than that of a weld before being applied with the adhesive and the carbon-supplying agent”, as proposed. 
/M.O./Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784